Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Akihiro Yamazaki on 06/30/2022.
The amended claims are listed below.
Claim 1: Insert the clause “, and the first PI polyamide is designed to concentrate the target double-stranded nucleic acid molecule as low as 0.1% in the sample” immediately after the recitation “linker molecule” (last line).
Claim 6: Insert the phrase “in a second PI polyamide” immediately after the recitation “a second linker molecule” (line 4).
Claim 12: Change the recitation “claim 11., wherein” (line 1) to “claim 11, wherein”.
Claim 20: Change the recitation “and a non-target” (line 4) to “and the non-target”; delete the recitation “and is capable of discriminating a bindable sequence” (line 5); insert the phrase “an amount of” immediately before the recitations “the surfactant is”, “the salt including the divalent”, and “the salt including the monovalent” (lines 10 and 11); delete the recitation “such that a molecular design is” (line 12); change the recitation “double-strand” (line 13) to “double-stranded”; insert the word “the” immediately before the recitation “non-target” (line 1 on page 9); insert the conjunction “and” immediately after the recitation “within the sequence,” (line 9 on page 9); insert the word “selective” immediately after the recitation “to allow” (line 10 on page 9); and change the recitations “a target” and “a non-target” (line 11 on page 9) to “the target” and “the non-target”, respectively.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 06/10/2022 has been entered. Claims 1-20 are currently under examination and allowed in this Office Action.   

Priority
This application is a CON of 15/948,124 filed on 04/09/2018, now PAT 10858646, which is a CON of PCT/JP2016/004530 10/07/2016 and claims foreign priority of JAPAN 2015-200599 filed on 10/08/2015.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Note: The statement “Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation…being accorded for the non-English application”, as set forth on page 2 of the Non-Final Rejection mailed on 03/16/2022, is pertinent only when the interference arises.

Withdrawn Claim Objections/Rejections
The objection of claims 1, 5-7, 15, 16, and 20 because of incorrect recitation, as set forth on pages 2 to 3 of the Non-Final Rejection mailed on 03/16/2022, is withdrawn in view of amended claims.
The rejection of claims 6 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 3-5 of the Non-Final Rejection mailed on 03/16/2022, is withdrawn in view of amended claims.
The rejection of claims 1-14 and 20 under 35 U.S.C. 103 as being unpatentable over Myerson et al. in view of Taylor et al., as set forth on pages 6-11 of the Non-Final Rejection mailed on 03/16/2022, is withdrawn in view of amended claims 1 and 20. Claims 2-14 depend from claim 1.
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-13, and 15-20 of U.S. Patent No. 10,858,646 in view of Taylor et al., as set forth on pages 13-16 of the Non-Final Rejection mailed on 03/16/2022, is withdrawn in view of Terminal Disclaimer filed on 06/10/2022 and approved on 06/11/2022.

Allowable Subject Matter
The amended claims 1, 15, and 20 are allowed. Claims 2-14, depending from claim 1; and claims 16-19, depending from claim 15, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A method of separating a target double-stranded nucleic acid molecule from a sample, comprising: mixing a sample, a first PI polyamide, and a carrier such that a mixed solution comprising the sample, the first PI polyamide, and the carrier is produced… is modified with a first ligand which specifically binds or adsorbs to the first linker molecule, and the first PI polyamide is designed to concentrate the target double-stranded nucleic acid molecule as low as 0.1% in the sample; claim 15, directed to A method of separating a target double-stranded nucleic acid molecule from a sample, comprising: mixing a sample, a first PI polyamide, a first carrier, a second PI polyamide, and a second carrier such that a mixed solution comprising the sample, the first PI polyamide, the first carrier, the second PI polyamide, and the second carrier is obtained… is modified with a second ligand molecule which specifically binds or adsorbs to the second linker molecule, and a content of the target double-stranded nucleic acid molecule for separating the target double-stranded nucleic acid molecule from the san1ple is less than 1% in the sample; and claim 20, directed to A kit for use in the method of claim 1, comprising: the first PI polyamide modified with the first linker molecule and including a hybridizing region which is capable of discriminating a one-base difference between sequences of the target double-stranded nucleic acid molecule and the non-target double-stranded nucleic acid molecule… selective recognition of the base sequence of the target double-stranded nucleic acid molecule and the base sequence of the non-target double-stranded nucleic acid molecule, or a combination thereof, are free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 03/16/2022, in which Myerson et al. (US 2004/0185453, published on September 23, 2004) disclosed a method for separating homologous maternal and paternal genetic materials that contain single nucleotide polymorphism (SNP). Homologous components of the parental genetic material are physically separated by virtue of their differential affinities for one or more binding entities. The binding entity may include a molecular probe that binds preferentially to an allele in the maternal genetic material over the paternal genetic material (page 8/26, [0008 to 0009]). FIG. 4 depicts the binding between a binding entity and genetic material. The binding entity includes an unstructured nucleic acid that is complementary to each of the two strands of the double stranded genetic material: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The first entity may be covalently linked with biotin and a second entity with avidin. The strong non-covalent binding of biotin to avidin would then allow for association of the first entity with the second entity. The molecular probe binds with a chromosome of interest an affinity tagged molecular probe-chromosome complex is formed. The complex can then be extracted from the mixture of homologous chromosomes using a capture agent that is complementary with the affinity tag (i.e., that binds the affinity tag). Multiple molecular probes could be used to separate multiple pairs simultaneously. Molecular probes could be associated with different affinity tags that allow them to be captured and separated using different capture agents. The process is repeated with beads or particles for alleles (page 9/26, [0013 and 0018]; page 16/26 to 20/26, [0090, 0095, and 0137]). The molecular probe may include a polyamide that contains imidazole and pyrrole amino acids. The N-methylpyrrole (Py) units were systematically replaced with N-methylimidazole (Im) units. Generally, G/C base pairs are recognized by the Im/Py pair, C/G base pairs are recognized by the Py/Im pair, while A/T and T/A base pairs are recognized by the Py/Py pair. In preferred embodiments, the two polyamide chains may be linked, e.g., by a γ-butyric acid linker to form a hairpin loop that offers increased affinity and specificity. The ß-alanine units relax the curvature of the polyamides and have been shown to enhance the affinity and selectivity of polyamides. Cyclic polyamides and/or pairs of polyamide hairpins linked via flexible chains, e.g., Valeric acid chains are also within the scope of the method (page 12/26, [0052-0055]). Any kind of biologically relevant "particle' including multicellular organisms, cells, nuclei and chromosomes is used. Standard protocols typically involve preparing chromosomes from cells in culture (e.g., lymphocytes isolated from blood biopsy), or the sample genomic DNA is used (page 19/26, [0116 to 0117]; page 24/26, [0189]). Genetic variation is likely to explain the differences in their levels of response to defined forms of treatment and differences in their predisposition to development of many common human diseases, e.g., cancer (page 8/26, [0001]). In order to promote strand invasion of a DNA molecule, it is likely that elevated temperatures and duplex destabilizing buffer may be necessary. Such means of promoting hybridization between DNA strands are well known. Kits for separating the members of a pair of homologous chromosomes. The kits include at least a binding entity that can be used to separate the pair. The binding entity may include one or more molecular probes provided in dry form, in solution, associated with a solid phase (page 12/26, [0059]; page 21/26, [0144]). Taylor et al. (Chem. Eur. J. 20:1310-1317, 2014, published online on December 30, 2013) disclosed various types of sequence-specific alkylating N-methylpyrrole (Py)-N-methylimidazole (Im) polyamide conjugates for targeting the mutant Kras sequence specifically. Antiparallel pairing of Im opposite Py (Im/Py) recognizes a G–C base pair and a Py/Py pair recognizes A–T or T–A base pairs. Introduction of a flexible ß-alanine is often required for the design of hairpin polyamides to recognize over a 7 bp sequence, because polyamides comprising of more than five contiguous Py or Im are over-curved compared with the DNA minor groove. The inclusion of ß-alanine can take the place of a Py, and ß/ß, ß/Py, and Py/ß pairings can recognize T–A and A–T pairs in the Py-Im polyamide conjugates. It is important to carefully consider the position of the ß-alanine substitution for the binding affinity of Py-Im polyamides towards the minor groove. DNA sequence of Kras codon 11–15: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Mutations at codons 12 and 13 are attractive targets. Py-Im conjugates targeting the Kras (G13D) mutation: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(page 1310, right col., para. 1; left col., para. 1; page 1311, left col., para. 1; right col., Figure 3). Conjugate 5 was modified by replacing the alkylating seco-CBI moiety with dimethylaminopropylamine (Dp), which was dissolved in HBS-EP buffer (page 1314, left col., para. 2). SPR assays were carried out using HBS-EP buffer (10 mm HEPES pH 7.4, 150 mm NaCl, 3 mm EDTA, and 0.005% Surfactant P20) with 0.1% DMSO and 2-hydroxypropyl-b-cyclodextrin (50 mm, for avoiding aggregation) at 25 °C (page 1316, right col., para. 2). However, the references did not teach or suggest the limitations “the first PI polyamide is designed to concentrate the target double-stranded nucleic acid molecule as low as 0.1% in the sample”, required by claims 1 and 20; and “a content of the target double-stranded nucleic acid molecule for separating the target double-stranded nucleic acid molecule from the san1ple is less than 1% in the sample”, required by claim 15, and demonstrated in the specification to yield unexpected results because the concentration efficiencies of Sample B (the content of the target double-stranded nucleic acid molecules in the sample was 0.1%) and Sample C (the content of the target double-stranded nucleic acid molecules in the sample was 0.01%) are 1000 and 1430, respectively, and are at least 10 folds over the concentration efficiency of 100 for Sample A (the content of the target double-stranded nucleic acid molecules in the sample was 1%) in Table 2 of the specification. Also, the concentration efficiencies for Measured data (separated by first PI polyamine + second PI polyamide) of Sample G (the content of the target double-stranded nucleic acid molecules in the sample was 0.1%) and Sample H (the content of the target double-stranded nucleic acid molecules in the sample was 0.01%) are 1000 and 5000, respectively, and are at least 10 folds over the concentration efficiency of 100 for Sample F (the content of the target double-stranded nucleic acid molecules in the sample was 1%) in Table 6 of the specification. The concentration efficiencies for Reference data (separated by first PI polyamine only) of Sample G (0.1% target double-stranded nucleic acid molecules in the sample) and Sample H (0.01% target double-stranded nucleic acid molecules in the sample) are 334 and 910, respectively, and are at least 13.9 folds over the concentration efficiency of 24 for Sample F (1% target double-stranded nucleic acid molecules in the sample) in Table 6 of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623